DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 2, 4, 5, 9 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites detecting the document being edited  and in response to detecting the editing of the document: determining a recommendation for content collaboration for the document, the recommendation including a collaboration tool that enables collaborating on content of the document, and providing the recommendation to be displayed on the first computing device. The recited limitations may be characterized as mental process involving observation, analysis and evaluation for recommending collaboration tools and which can be performed in human mind.  Above steps/processes fall within “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – detecting an opening of a document by an application on a first computing device using a collaboration detection module of a productivity service, the document being configured to be edited by multiple users using applications on different computing devices and further, edited via the application on the first computing device using the collaboration detection module are insignificant extra solution activities of mere data change detection. Additional element “collaboration detection module of a productivity service”, is disclosed as including a generic computer implementing software to perform the claimed functions. Use of a computer or generic computer components to execute the abstract idea in the form of software constitutes use of the computer or its component as a tool. Such a use does not constitute integration of the abstract idea into a practical application, see MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Additional elements document being configured to be edited by multiple users using applications on different computing devices may be characterized as insignificant extra-solution activity of providing mere option to provide editable documents to users’ device and which is well-understood, routine, and conventional. Accordingly, claim 1 is not patent eligible.    

Claim 2 recites determining information associated with the document, the information associated with the document including at least one selected from a group consisting of a list of users who have interacted with the document and relationships between each user included in the list of users who have interacted with the document; and further determining the recommendation based on the information associated with the document. This additional step is considered an abstract idea (mental process step) which involve observation, analysis and evaluation . Accordingly, claim 2 recites an abstract idea. Therefore, claim 2 is not patent eligible. 

Claim 4 recites filtering the one or more actions based on a type of action and a length of action. The recited limitation may be characterized as mental process involving observation, analysis and evaluation for filtering contents and which can be performed in human mind. Accordingly, claim 4 recites an abstract idea. Therefore, claim 4 is not patent eligible. 

Claim 5 recites the additional element providing the recommendation for display such that a user is enabled to select the collaboration tool included in the recommendation to implement the selected collaboration tool is insignificant extra solution activity of providing/displaying a mere option to users to select contents/tools. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim 9 recites first usage pattern includes a frequency at which the first user interacts with the document, types of actions the first user performs on the document, and a frequency at which each of the types of actions is performed on the document by the first user. The recited limitation may be characterized as mental process involving observation, analysis and evaluation for determining frequency of interactions and which can be performed in human mind. Accordingly, claim 9 recites an abstract idea. Therefore, claim 9 is not patent eligible. 

Claim 21 recites monitoring one or more actions performed in conjunction with the document to determine a first usage pattern associated with the first user and a second usage pattern associated with the second user. This additional step of mere usage pattern identification can be considered an abstract idea (mental process step) which involve observation, analysis and evaluation. The claim further recites, determining a first influence score of the first user based on the first usage pattern; and determining a second influence score of the second user based on the second usage pattern, wherein the recommendation is based on the first influence score and the second influence score. Such computations of score may be characterized as mathematical concepts and/or functions which can be practically performed in the human mind. Accordingly, claim 21 recites an abstract idea. Therefore, claim 21 is not patent eligible. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, 10 and 21 rejected under 35 U.S.C. 103 as being patentable over Hausler, Michael et al (PGPUB Document No. 20160344828), hereafter, referred to as “Hausler”, in view of Elza, Dethe et al (PGPUB Document No. 20040230895), hereafter, referred to as “Elza”, in further view of Lau, Tessa et al(PGPUB Document No. 20120198355), hereafter, referred to as “Lau”.

Regarding claim 1 (Currently amended), Hausler teaches detecting an opening of a document by an application on a first computing device using a collaboration detection module of a productivity service(Hausler, para 0017 discloses various types of user interaction with documents being determined and which implies opening it (clicks etc.) “User interactions, as used herein, range across varying degrees of engagement with the document—from passive consumption to the active contribution of feedback—and include, e.g., views, reads, scroll-throughs, follows (i.e., indications of an interest to read later), downloads, copy-and-pastes, clicks, highlights, mark-ups, annotations, citations, comments, and other types of user interactions”), the document being configured to be edited by multiple users using applications on different computing devices(Hausler, para 0017 further discloses that documents are in social network (social network environments allows multiple user using different devices to edit/interact with documents) “non-limiting examples of documents include research articles or other research-related documents (e.g., data and analysis, or other research output, published directly within the online social network and publication system), books, reviews of other documents, and user profiles”); 
But he does not explicitly teach A method to provide recommendations for content collaboration, the method comprising: detecting the document being edited via the application on the first computing device using the collaboration detection module; and in response to detecting the editing of the document: determining a recommendation for content collaboration for the document, the recommendation including a collaboration tool that enables collaborating on content of the document, and providing the recommendation to be displayed on the first computing device.
However in the same field of endeavor of collaborative authoring Elza teaches detecting the document being edited via the application on the first computing device using the collaboration detection module(Elza, para 0032 discloses in a collaborative authoring system a document is being edited by an user (first user) at one time “These authors may work on the same or different portions of the document simultaneously or at different times…… The user of the client is able to view the document's contents and make mutations to the document. These mutations are then propagated to the server for application to the server's document. When additional users open the same document, the server sends a copy of the document, as it presently exists on the server”; para 0032 further discloses these changes to a document event is being captured or detected “Any further mutations made by any user are propagated from the user's client to the server, and then broadcast from the server to the other clients.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the detection of users’ interactions with document of Haussler into the detection of changes by plurality of user on a document of Elza to produce an expected result of detecting changes made to a document as scope for collaboration. The modification would be obvious because one of ordinary skill in the art would be motivated to determine collaborative scopes based on user interactions.
But he does not explicitly teach A method to provide recommendations for content collaboration, the method comprising: and in response to detecting the editing of the document: determining a recommendation for content collaboration for the document, the recommendation including a collaboration tool that enables collaborating on content of the document, and providing the recommendation to be displayed on the first computing device.
However in the same field of endeavor of tracking users activities on documents Lau teaches A method to provide recommendations for content collaboration, the method comprising (Lau, para 0028 and fig. 1 discloses a method for suggesting collaborative tools to users “The collaboration integrator 106 presents the user with suggestions on relevant collaboration tools”):  and in response to detecting the editing of the document: determining a recommendation for content collaboration for the document, the recommendation including a collaboration tool that enables collaborating on content of the document(Lau, para 0027 and fig. 1 discloses determining content collaboration scope by a detection module collaboration integrator 106 for a document (email) and suggesting collaborative tools to users for that document by a suggestion agent 112 “The collaboration integrator 106 detects when a person is sending a message, such as an email, instant message, blog, and/or the like, determines, via the matcher 110, one or more collaborative tools that are potentially relevant to the message, and suggests, via the suggestion agent 112, these tools to the user”), and providing the recommendation to be displayed on the first computing device(Lau, para 0027 and fig. 1 discloses a method for suggesting collaborative tools to users/computing device “one or more collaborative tools that are potentially relevant to the message, and suggests, via the suggestion agent 112, these tools to the user. ”; para 0029 further discloses user interface for displaying suggestions for collaboration tools “The collaboration interface 122 communicates with the collaboration integrator 106 so that the collaboration integrator 106 can detect when a user is sending a message via the messaging application 124, suggest collaboration tools to the user”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of tracking users’ interactions on documents of Hausler and Elza into providing suggestions for collaboration tools based on users’ interactions of Lau to produce an expected result of suggesting collaborative tools to users. The modification would be obvious because one of ordinary skill in the art would be motivated to provide recommendations to collaborative tools based on user interactions for effective collaboration between users.

Claim 3, cancelled.

Regarding claim 5 (Previously presented), Hausler, Elza and Lau teach all the limitations of claim 1 and Lau further teaches wherein providing the recommendation to be displayed includes(Lau, para 0027 and fig. 1 discloses a method for suggesting collaborative tools to users): providing the recommendation for display such that a user is enabled to select the collaboration tool included in the recommendation to implement the selected collaboration tool  (Lau, para 0029 discloses detecting usage pattern such as sending messages (email/documents) and where user can select a collaboration tool from the suggested tools “The collaboration interface 122 communicates with the collaboration integrator 106 so that the collaboration integrator 106 can detect when a user is sending a message via the messaging application 124, suggest collaboration tools to the user, and receive the user's selection from among the suggested tools.”).

Regarding claim 10 (Previously presented), Hausler, Elza and Lau teach all the limitations of claim 1 and Lau further teaches wherein the collaboration tool includes at least one selected from a group consisting of a communication-based tool, a file-sharing tool, a co-authoring tool, a real-time typing tool, and a networking-based tool wherein the collaboration tools include a communication-based tool, a file-sharing tool, a co-authoring tool, a real-time typing tool, and a networking-based tool (Lau, paragraph 0030 discloses various types of collaboration tools (file sharing/ co-authoring/ real-time typing tool  as “Google Documents”, networking-based tool  as “Yahoo Groups”)  “The collaboration tool server(s) 120 comprises collaboration environments/tools 126, such as wikis (e.g., Mediawiki), teamrooms (e.g., Lotus Quickr), blogs (e.g., Blogspot), calendar meeting schedulers (e.g., Lotus Notes or Evite), forums (e.g., Ubuntu Forums or GameDev.net), groups (e.g., Yahoo Groups), activities (e.g., Lotus Activities), communities (e.g., Jive SBS), shared files (e.g., Google Documents, Microsoft Sharepoint, or Flickr), microblogs (e.g., Twitter or Yammer), business processes (e.g., SalesForce.com), and so on”).

Regarding claim 21 (Previously presented), Hausler, Elza and Lau teach all the limitations of claim 1 Hausler further teaches further comprising: in response to detecting an opening of the document (Hausler, para 0017 discloses various types of user interaction with documents and which implies opening it “User interactions, as used herein, range across varying degrees of engagement with the document—from passive consumption to the active contribution of feedback—and include, e.g., views, reads, scroll-throughs, follows (i.e., indications of an interest to read later), downloads, copy-and-pastes, clicks, highlights, mark-ups, annotations, citations, comments, and other types of user interactions”), monitoring one or more actions performed in conjunction with the document to determine a first usage pattern associated with the first user and a second usage pattern associated with the second user(Hausler, para 0066 discloses monitoring users’ action performed on a document determining pattern associated with each user “As another example, to count the number of interactions that individual documents receive from persons located in particular countries, all tuple patterns involving an interaction by a person with a document may be mapped on the combination of the document ID and the country field of the metadata”); 
determining a first influence score of the first user based on the first usage pattern; and determining a second influence score of the second user based on the second usage pattern, wherein the recommendation is based on the first influence score and the second influence score (Hausler, para 0073 discloses tracking users interaction (first or second) for a document and computing score “ Further, the method 500 includes tracking user interactions at the level of the individual document elements (action 506), and computing one or more scores based on the tracked user interactions, weighted at least in part by the weights associated with the respective document elements that were the objects of the interaction (action 508)….. A score may computed by aggregating over a certain set of interactions to obtain a weighted count of interactions (that is, the sum of weights associated with the interactions). Aggregation may occur, e.g., over all interactions with a given document to determine a document-specific score (e.g., an impact score), over all interactions with a set of documents by a given author to determine an author-specific score (e.g., a reputation score), or over all interactions by a given interacting user to determine a user-activity score”; para 0028 further discloses recommendation based on score “Interaction metrics may also affect various types of recommendations (which may be made automatically based on algorithmically determined recommendation scores)”).

Claim 2 is rejected under 35 U.S.C. 103 as being patentable over Hausler, Michael et al (PGPUB Document No. 20160344828), hereafter, referred to as “Hausler”, in view of Elza, Dethe et al (PGPUB Document No. 20040230895), hereafter, referred to as “Elza”, in view of Lau, Tessa et al(PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in further view of Mortazavi; Masood (PGPUB Document No. 20130198209), hereafter, referred to as “Mortazavi”.

Regarding claim 2 (Previously presented), Hausler, Elza and Lau teach all the limitations of claim 1 and Lau further teaches further comprising: determining information associated with the document (Lau, para 0027 discloses determining information related to a document such as various user interaction with a document (when a document is getting sent, relevance of the document to the suggested tool) “The collaboration integrator 106 detects when a person is sending a message, such as an email, instant message, blog, and/or the like, determines, via the matcher 110, one or more collaborative tools that are potentially relevant to the message, and suggests”), and further determining the recommendation based on the information associated with the document (Lau, para 0027 discloses determining information related to a document such as various user interaction with a document (when a document is getting sent, relevance of the document to the suggested tool)  and recommend collaborative tool accordingly “The collaboration integrator 106 detects when a person is sending a message, such as an email, instant message, blog, and/or the like, determines, via the matcher 110, one or more collaborative tools that are potentially relevant to the message, and suggests, via the suggestion agent 112, these tools to the user”).
Hausler, Elza and Lau teach recommending collaboration tools based on user interactions but they don’t explicitly teach the information associated with the document including at least one selected from a group consisting of a list of users who have interacted with the document and relationships between each user included in the list of users who have interacted with the document; 
However in the same field of endeavor of user interaction analysis Mortazavi teaches the information associated with the document including at least one selected from a group consisting of a list of users who have interacted with the document and relationships between each user included in the list of users who have interacted with the document (Mortazavi, paragraph 0057 discloses identifying relationship between users based on their interaction with documents “The relationship identifiers 525 process the interactions and documents to identify relationships between users, entities, and documents. The relationship identifiers 525 store the results of processing in a database, for example, multi-scale topic/relationship database 422 accessible by the combiners.”; para 0047 further discloses relationship within a group that interacts “Singular Value Decomposition to identify the interests and relationships of users over, for example, particular time scales or groups of users.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the detection of interaction with a document of Hausler, Elza and Lau into the detection of relationship between users interacting with a document of Mortazavi to produce an expected result of detecting type or group of common users’ interaction with a particular document. The modification would be obvious because one of ordinary skill in the art would be motivated to identify common users based on their interactions with common entity.

Claim 4 and 9 are rejected under 35 U.S.C. 103 as being patentable over Hausler, Michael et al (PGPUB Document No. 20160344828), hereafter, referred to as “Hausler”, in view of Elza, Dethe et al (PGPUB Document No. 20040230895), hereafter, referred to as “Elza”, in view of Lau, Tessa et al(PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in further view of Schiffer, Jordan (PGPUB Document No. 20160026939), hereafter, referred to as “Schiffer”.

Regarding claim 4 (Previously presented), Hausler, Elza and Lau teach all the limitations of claim 21 but they don’t explicitly teach further comprising: filtering the one or more actions based on a type of action and a length of action.
However in the same field of endeavor of user interaction analysis Jordan teaches further comprising: filtering the one or more actions based on a type of action and a length of action (Schiffer, paragraph 0073 discloses that activity can be filtered by activity type and connection type   “The resolution filters 150 is a filter that allows employee 108 to graphically filter activity-based connection diagram 142 based on a particular one of relationship activity metrics 130, such as activity type 132 and connection strength 136.”; paragraph 0064 further discloses that connection strength could be a duration of activities “For example, connection strength 136 can be determined from, but not limited to, at least one of a number of interactions between the entities, any amount of time or duration of the interactions between the entities”  ); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of analyzing and quantifying users’ pattern or action of Hausler, Elza and Lau into filtering users’ actions of Schiffer to produce an expected result of considering only valid/useful activities for pattern analysis. The modification would be obvious because one of ordinary skill in the art would be motivated to evaluate user habits based on spent time.

Regarding claim 9 (Previously presented), Hausler, Elza and Lau teach all the limitations of claim 21 and Hausler further teaches wherein the first usage pattern includes a frequency at which the first user interacts with the document,  types of actions the first user performs on the document (Hausler, para 0027 discloses measuring interaction of frequency between an user and a document for usage scoring “frequent user interactions with the introduction of a research article (which may be indicative of the article's appeal as general background reading, but do not directly speak to the merits of the published research) may boost the impact score for that article less than frequent user interactions with the results section”), 
Hausler, Elza and Lau teach recommending collaboration tools based on user interactions but they don’t explicitly teach and a frequency at which each of the types of actions is performed on the document by the first user.
However in the same field of endeavor of user interaction analysis Jordan teaches teach and a frequency at which each of the types of actions is performed on the document by the first user (Schiffer, paragraph 0051 discloses determining frequency of interaction between entities for entity relationship “Rule set 128 may include a rule by which relationship auditor 124determines relationship activity metrics 130 for entity 116 based on a frequency of interactions between entity 116 and another of set of entities 114. ”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of analyzing and quantifying users’ pattern or action of Hausler, Elza and Lau into measuring frequency of interactions of  Schiffer to produce an expected result of analyzing user pattern. The modification would be obvious because one of ordinary skill in the art would be motivated to evaluate user habits based on number of times a particular type of interaction is being performed.

Claim 6 is rejected under 35 U.S.C. 103 as being patentable over Hausler, Michael et al (PGPUB Document No. 20160344828), hereafter, referred to as “Hausler”, in view of Elza, Dethe et al (PGPUB Document No. 20040230895), hereafter, referred to as “Elza”, in view of Lau, Tessa et al(PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of Harvey, Keith et al (PGPUB Document No. 20170090737), hereafter, referred to as “Harvey”, in further view of Alfaro, Anthony et al (US Patent No. 8605094), hereafter, referred to as “Alfaro”.

Regarding claim 6 (Previously presented), Hausler, Elza and Lau teach all the limitations of claim 1 and Lau further teaches wherein providing the recommendation to be displayed include (Lau, para 0027 and fig. 1 discloses a method for suggesting collaborative tools to users): 
But they don’t explicitly teach configuring the recommendation as a notification; and providing the notification to be displayed as at least one selected from a group consisting of a window notification, an email notification, and a ribbon notification.
However in the same field of endeavor of displaying notifications Harvey teaches configuring the recommendation as a notification; and providing the notification to be displayed as at least one selected from a group consisting of a window notification, an email notification, and a ribbon notification (Harvey, paragraph 0059 discloses displaying window and ribbon notification “The messenger program 104 may provide, for instance, pop-up windows giving messages to the user such as, for instance, that the version of the document being interacted is not the most current version.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of providing collaboration tools to users of Hausler, Elza and Lau into the option for notifying users via ribbon and window means of Harvey to produce an expected result of obtaining user attention. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users notification of available collaborative tools in a visible manner.
But they don’t explicitly teach an email notification,
However in the same field of endeavor of displaying notifications Alfaro teaches an email notification (Alfaro, col 24:43-47 discloses displaying notification via email “when that user and Metallica will both be in the same location (or big city) during the same date(s) or during dates that are reasonably distant from each other, the user will be notified (e.g., via Ribbon emails, the Ribbon Feed, etc.) of such location match, near match, and interest”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the providing notification to users via ribbon or window means of Hausler, Elza, Lau and Harvey into the option for notifying users via email means of Harvey to produce an expected result of notifying users. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users a notification means where users can see his notification at his convenience.

Claim 7 is rejected under 35 U.S.C. 103 as being patentable over Hausler, Michael et al (PGPUB Document No. 20160344828), hereafter, referred to as “Hausler”, in view of Elza, Dethe et al (PGPUB Document No. 20040230895), hereafter, referred to as “Elza”, in view of Lau, Tessa et al(PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of Work, Duncan et al (PGPUB Document No. 20140317126), hereafter, referred to as “Work”, in further view of Purcell, David et al (PGPUB Document No. 20170046723), hereafter, referred to as “Purcell”.

Regarding claim 7 (Previously presented), Hausler, Elza and Lau teach all the limitations of claim 1 but they don’t explicitly teach further comprising: determining at least one collaboration network based on a first influence score of the first user and a second influence score of the second user; 
and providing an option to select to share the document with the at least one collaboration network within the recommendation.
However in the same field of endeavor of user interaction analysis Jordan teaches teach further comprising: determining at least one collaboration network based on a first influence score of the first user and a second influence score of the second user (Work, para 0060 discloses recommendation or endorsement can be done on the basis of multiple influence scores “measures of collective influence of a user's networks may thus be good indicators of the user's influence and can also be used to measure the influence of other users who endorse the user. Two scores may be calculated: a collective influence of the user's endorsers, and a collective influence of the user's mutually-confirmed connections”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the recommending collaboration of Hausler, Elza and Lau into determination of user influence of Work to produce an expected result of considering user influences in recommendation. The modification would be obvious because one of ordinary skill in the art would be motivated to be recommended to a network group based on his affinity or influence.
But, they don’t explicitly teach and providing an option to select to share the document with the at least one collaboration network within the recommendation.
However in the same field of endeavor of user influence scoring Purcell teaches and providing an option to select to share the document with the at least one collaboration network within the recommendation (Purcell, para 0076 discloses having an option to share a voucher (document) via a content link within a network “shared links are on the social network site--when a message is posted by the customer to claim a voucher, a link to the merchant or to claim a voucher can be provided in the message”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the recommending collaboration of Hausler, Elza, Lau and Work into sharing a document for collaboration of Purcell to produce an expected result of sharing a document for collaboration. The modification would be obvious because one of ordinary skill in the art would be motivated to share documents for collaboration to increase productivity.

Claim 8, cancelled.

Claim 11, 14, 16  and 18 are rejected under 35 U.S.C. 103 as being patentable over Lau, Tessa et al (PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of Yost, David et al (PGPUB Document No. 20120131107), hereafter, referred to as “Yost”, in view of Elza, Dethe et al (PGPUB Document No. 20040230895), hereafter, referred to as “Elza”.

Regarding claim 11 (Currently Amended), Lau teaches, A server to provide recommendations for content collaboration, the server comprising: a non-transitory computer-readable memory configured to store instructions; and one or more processors coupled to the non-transitory computer-readable memory, the one or more processors, in conjunction with the instructions stored in the non- transitory computer-readable memory, configured to(Lau, fig. 1 & 12 disclose a content collaboration system in a server; para 0114 further discloses processor, memory and storage to execute instructions): 
and in response to detecting the document being edited: determine a recommendation for content collaboration for the document, the recommendation including a collaboration tool(Lau, para 0027 and fig. 1 discloses detection transmission (where sending/receiving by one user to another) of a document/email by users (first or second user) determining content collaboration scope by a detection module collaboration integrator 106 for a document (email) and suggesting collaborative tools to users for that document by a suggestion agent 112 “The collaboration integrator 106 detects when a person is sending a message, such as an email, instant message, blog, and/or the like, determines, via the matcher 110, one or more collaborative tools that are potentially relevant to the message, and suggests, via the suggestion agent 112, these tools to the user”), and provide the recommendation to be displayed to at least one of the first user and the second user(Lau, para 0029 further discloses user interface for displaying suggestions for collaboration tools “The collaboration interface 122 communicates with the collaboration integrator 106 so that the collaboration integrator 106 can detect when a user is sending a message via the messaging application 124, suggest collaboration tools to the user”).
Lau teaches recommending collaboration tools based on user interactions but he does not explicitly teach detect a document shared via a communication sent through a communication application, by a first user and a second user and received by the first user from the second user, the document being configured to be edited by multiple users using applications on different computing devices; 
detect the document being edited by an application on a first computing device of the first user; 
However in the same field of endeavor of tracking users activities on documents Yost teaches detect a document shared via a communication sent through a communication application, by a first user and a second user and received by the first user from the second user(Yost, para 0016 discloses detection of sending a document by first user to second user and receiving the document back (sending email/document back and forth between two users) “In one aspect, the technology makes use of the history that users have of sending email back and forth to each other”), 
the document being configured to be edited by multiple users using applications on different computing devices(Yost, para 0016 discloses having email sent back and forth where email is an editable document which can be used by multiple users form various devices  “In one aspect, the technology makes use of the history that users have of sending email back and forth to each other”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the detection of collaboration document and recommendation of collaborative tools of Lau into the detection of sending a document back and forth between two users of Yost to produce an expected result of detecting collaboration scope between two users. The modification would be obvious because one of ordinary skill in the art would be motivated to suggest collaborative tools to users based on interactions of two users on a particular item of interest, so that collaboration between two users by sending a document back and forth can be improved with using suggested/recommended tool.
Law and Yost teaches recommending collaboration tools based on document sharing activity but they don’t explicitly teach detect the document being edited by an application on a first computing device of the first user; 
However in the same field of endeavor of collaborative authoring Elza teaches detect the document being edited by an application on a first computing device of the first user (Elza, para 0032 discloses in a collaborative authoring system a document is being edited by an user (first user) at one time “These authors may work on the same or different portions of the document simultaneously or at different times…… The user of the client is able to view the document's contents and make mutations to the document. These mutations are then propagated to the server for application to the server's document. When additional users open the same document, the server sends a copy of the document, as it presently exists on the server”; para 0032 further discloses these changes to a document event is being captured or detected “Any further mutations made by any user are propagated from the user's client to the server, and then broadcast from the server to the other clients.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the detection of collaboration document and recommendation of collaborative tools of Lau and Yost into the detection of changes by plurality of user on a document of Elza to produce an expected result of detecting changes made to a document as scope for collaboration. The modification would be obvious because one of ordinary skill in the art would be motivated to suggest collaborative tools to users where there is a scope for collaboration and thus increase productivity. 

Regarding claim 14 (Previously presented), Lau, Yost and Elza teach all the limitations of claim 11 and Lau further teaches wherein the collaboration detection module is configured to provide the recommendation to be displayed (Lau, para 0027 and 0029  discloses displaying suggestions by a detection module “collaboration integrator” 106)
 such that the recommendation is displayed consistently across a plurality of platforms and devices (Lau, para 0021 discloses displaying contents across various platforms on multiple devices by using “Web 2.0” technology which supports consistent display across various platforms for collaborative applications ).

Regarding claim 16 (Original), Lau, Yost and Elza teaches all the limitations of claim 11 and Lau further teaches wherein the collaboration detection module is an Integral module of a productivity service or a third party service(Lau, Fig. 1 disclose “Collaboration Integrator”/collaboration module as an integral module). 

Regarding claim 18 (Currently Amended), Lau teaches, A non-transitory computer-readable memory device with instructions stored thereon to provide recommendations for content collaboration, the instructions comprising (Lau, fig. 1 & 12 discloses a content collaboration system in a server; para 0114 further discloses processor, memory and storage to execute instructions): 
and in response to detecting the document being edited: determining a recommendation for content collaboration for the document, the recommendation including a collaboration tool (Lau, para 0027 and fig. 1 discloses detection transmission (where sending/receiving by one user to another) of a document/email by users (first or second user) determining content collaboration scope by a detection module collaboration integrator 106 for a document (email) and suggesting collaborative tools to users for that document by a suggestion agent 112 “The collaboration integrator 106 detects when a person is sending a message, such as an email, instant message, blog, and/or the like, determines, via the matcher 110, one or more collaborative tools that are potentially relevant to the message, and suggests, via the suggestion agent 112, these tools to the user”), and providing the recommendation to be displayed to at least one of the first user and the second user, wherein implementation of the collaboration tool is enabled in response to a selection of the recommendation (Lau, para 0029 further discloses user interface for displaying suggestions for collaboration tools “The collaboration interface 122 communicates with the collaboration integrator 106 so that the collaboration integrator 106 can detect when a user is sending a message via the messaging application 124, suggest collaboration tools to the user”).
Lau teaches recommending collaboration tools based on user interactions but he does not explicitly teach detecting a document shared via a communication sent through a communication application, by a first user and a second user in a first version and received by the first user from the second user in an edited version, the document being configured to be edited by multiple users using applications on different computing devices; detect the document being edited by an application on a first computing device of the first user; 
However in the same field of endeavor of tracking users activities on documents Yost teaches detecting a document shared via a communication sent through a communication application, by a first user and a second user in a first version and received by the first user from the second user in an edited version(Yost, para 0016 discloses detection of sending a document by first user to second user and receiving the document back (sending email/document back and forth between two users) “In one aspect, the technology makes use of the history that users have of sending email back and forth to each other”; when an email (document) gets sent to an user (first version) and the receiver replies back (second version),  here the second version would be different than first version as there would change in recipient name/email address etc.), the document being configured to be edited by multiple users using applications on different computing devices(Yost, para 0016 discloses having email sent back and forth where email is an editable document which can be used by multiple users form various devices  “In one aspect, the technology makes use of the history that users have of sending email back and forth to each other”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the detection of collaboration document and recommendation of collaborative tools of Lau into the detection of sending a document back and forth between two users of Yost to produce an expected result of detecting collaboration scope between two users. The modification would be obvious because one of ordinary skill in the art would be motivated to suggest collaborative tools to users based on interactions of two users on a particular item of interest, so that collaboration between two users by sending a document back and forth can be improved with using suggested/recommended tool.
Law and Yost teaches recommending collaboration tools based on document sharing activity but they don’t explicitly teach detect the document being edited by an application on a first computing device of the first user; 
However in the same field of endeavor of collaborative authoring Elza teaches detect the document being edited by an application on a first computing device of the first user (Elza, para 0032 discloses in a collaborative authoring system a document is being edited by an user (first user) at one time “These authors may work on the same or different portions of the document simultaneously or at different times…… The user of the client is able to view the document's contents and make mutations to the document. These mutations are then propagated to the server for application to the server's document. When additional users open the same document, the server sends a copy of the document, as it presently exists on the server”; para 0032 further discloses these changes to a document event is being captured or detected “Any further mutations made by any user are propagated from the user's client to the server, and then broadcast from the server to the other clients.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the detection of collaboration document and recommendation of collaborative tools of Lau and Yost into the detection of changes by plurality of user on a document of Elza to produce an expected result of detecting changes made to a document as scope for collaboration. The modification would be obvious because one of ordinary skill in the art would be motivated to suggest collaborative tools to users where there is a scope for collaboration and thus increase productivity. 

Claim 12, 17 and 22 are rejected under 35 U.S.C. 103 as being patentable over Lau, Tessa et al (PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of Yost, David et al (PGPUB Document No. 20120131107), hereafter, referred to as “Yost” , in view of Elza, Dethe et al (PGPUB Document No. 20040230895), hereafter, referred to as “Elza”, in further view of Hausler, Michael et al (PGPUB Document No. 20160344828), hereafter, referred to as “Hausler”.

Regarding claim 17 (Previously presented), Lau, Yost and Elza teaches all the limitations of claim 11 but they don’t explicitly teach  wherein the document is at least one selected from a group consisting  a word-processing document, a presentation document, a spreadsheet document, a communication document, and a notebook document.
However in the same field of endeavor of collaboration environment Hausler teaches wherein the document is at least one selected from a group consisting a word-processing document, a presentation document, a spreadsheet document, a communication document, and a notebook document (Hausler, para 0036 disclosed a presentation document such as PDF “The publication processing system 108 forms the core of the system's back-end. In various embodiments, the publication processing system 108 includes functionality for converting documents provided in any of a variety of unstructured or structured document formats (such as pdf, Word, Latex, XML, HTML, or other formats)” ); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of providing collaboration tools to users for documents of Lau, Yost and Elza into support for various document types for collaboration of Hausler to produce an expected result of supporting various document types for collaboration. The modification would be obvious because one of ordinary skill in the art would be motivated to include as many document type as possible for collaboration in document support list.

Regarding claim 22 (Previously Presented), Lau, Yost and Elza teaches all the limitations of claim 11 but they don’t explicitly teach wherein the collaboration detection module is further configured to in response to detecting an opening of the document, monitor one or more actions performed in conjunction with the document to determine a first usage pattern associated with the first user and a second usage pattern associated with the second user; determine a first influence score of the first user based on the first usage pattern; and determine a second influence score of the second user based on the second usage pattern, wherein the recommendation is based on the first influence score and the second influence score.
However in the same field of endeavor of collaboration environment Hausler teaches wherein the collaboration detection module is further configured to in response to detecting an opening of the document (Hausler, para 0017 discloses various types of user interaction with documents and which implies opening it “User interactions, as used herein, range across varying degrees of engagement with the document—from passive consumption to the active contribution of feedback—and include, e.g., views, reads, scroll-throughs, follows (i.e., indications of an interest to read later), downloads, copy-and-pastes, clicks, highlights, mark-ups, annotations, citations, comments, and other types of user interactions”), monitor one or more actions performed in conjunction with the document to determine a first usage pattern associated with the first user and a second usage pattern associated with the second user(Hausler, para 0066 discloses monitoring users’ action performed on a document determining pattern associated with each user “As another example, to count the number of interactions that individual documents receive from persons located in particular countries, all tuple patterns involving an interaction by a person with a document may be mapped on the combination of the document ID and the country field of the metadata”); determine a first influence score of the first user based on the first usage pattern; and determine a second influence score of the second user based on the second usage pattern, wherein the recommendation is based on the first influence score and the second influence score (Hausler, para 0073 discloses tracking users interaction (first or second) for a document and computing score “ Further, the method 500 includes tracking user interactions at the level of the individual document elements (action 506), and computing one or more scores based on the tracked user interactions, weighted at least in part by the weights associated with the respective document elements that were the objects of the interaction (action 508)….. A score may computed by aggregating over a certain set of interactions to obtain a weighted count of interactions (that is, the sum of weights associated with the interactions). Aggregation may occur, e.g., over all interactions with a given document to determine a document-specific score (e.g., an impact score), over all interactions with a set of documents by a given author to determine an author-specific score (e.g., a reputation score), or over all interactions by a given interacting user to determine a user-activity score” ; para 0028 further discloses recommendation based on score “Interaction metrics may also affect various types of recommendations (which may be made automatically based on algorithmically determined recommendation scores)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of providing collaboration tools to users of Lau, Yost and Elza into determining user scoring of Hausler to produce an expected result of quantifying user interactions based on usage pattern. The modification would be obvious because one of ordinary skill in the art would be motivated to provide recommendations to collaborative tools based on user habits.

Regarding claim 12 (Previously presented), Lau, Yost, Elza and Hausler teach all the limitations of claim 22 and Hausler further teaches wherein the collaboration detection module is further configured to employ, one or more algorithms to determine the recommendation to provide for display based on the first influence score of the first user and the second influence scor(Hausler, para 0028 disclose providing recommendation by using algorithm “Interaction metrics may also affect various types of recommendations (which may be made automatically based on algorithmically determined recommendation scores)”; para 0073 discloses tracking users interaction (first or second) for a document and computing score).

Claim 13 is rejected under 35 U.S.C. 103 as being patentable over Lau, Tessa et al (PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of Yost, David et al (PGPUB Document No. 20120131107), hereafter, referred to as “Yost” , in view of Elza, Dethe et al (PGPUB Document No. 20040230895), hereafter, referred to as “Elza”, in view of Harvey, Keith et al (PGPUB Document No. 20170090737), hereafter, referred to as “Harvey”, in further view of Alfaro, Anthony et al (US Patent No. 8605094), hereafter, referred to as “Alfaro”.

Regarding claim 13 (Previously presented), Lau, Yost and Elza teach all the limitations of claim 11 and Lau further teaches wherein the one or more processors, in conjunction with the instructions stored in the memory (Lau, fig. 12 discloses processors, memories for executing instructions): 
But they don’t explicitly teach are further configured to execute a notification module to configure the recommendation as at least one selected from a group consisting of a window notification, an email notification, and a ribbon notification.
However in the same field of endeavor of displaying notifications Harvey teaches are further configured to execute a notification module to configure the recommendation as at least one selected from a group consisting of a window notification, and a ribbon notification (Harvey, paragraph 0059 discloses displaying window and ribbon notification “The messenger program 104 may provide, for instance, pop-up windows giving messages to the user such as, for instance, that the version of the document being interacted is not the most current version.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of providing collaboration tools to users of Lau, Yost and Elza into the option for notifying users via ribbon and window means of Harvey to produce an expected result of obtaining user attention. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users notification of available collaborative tools in a visible manner.
But they don’t explicitly teach an email notification,
However in the same field of endeavor of displaying notifications Alfaro teaches an email notification (Alfaro, col 24:43-47 discloses displaying notification via email “when that user and Metallica will both be in the same location (or big city) during the same date(s) or during dates that are reasonably distant from each other, the user will be notified (e.g., via Ribbon emails, the Ribbon Feed, etc.) of such location match, near match, and interest”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the providing notification to users via ribbon or window means of Lau, Yost, Elza and Harvey into the option for notifying users via email means of Harvey to produce an expected result of notifying users. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users a notification means where users can see his notification at his convenience.

Claim 15 is rejected under 35 U.S.C. 103 as being patentable over Lau, Tessa et al (PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of Yost, David et al (PGPUB Document No. 20120131107), hereafter, referred to as “Yost” , in view of Elza, Dethe et al (PGPUB Document No. 20040230895), hereafter, referred to as “Elza”, in further view of Hausler, Michael et al (PGPUB Document No. 20160344828), hereafter, referred to as “Hausler”, in view of De Goes, John (PGPUB Document No. 20100257457), hereafter, referred to as “De Goes”.

Regarding claim 15 (Previously presented), Lau, Yost, Elza and Hausler teach all the limitations of claim 22 and Lau further teaches wherein the monitored one or more actions includes at least one selected from a group consisting of   (Lau, paragraph 0024 teaches actions such as document annotating, commenting etc. Furthermore, in some embodiments, a high interaction density with a document, and in particular are large number of annotations and comments, may reflect a discussion that evolved around the document... ”; para 0028 discloses document sharing “users can engage in shared collaboration by simply sending messages to other users”). 
But they don’t explicitly teach 
However in the same field of endeavor of detecting changes in documents in a collaboration environment editing, and saving of the document (De Goes, Fig. 3 & para 0015 discloses detecting changes made by different users (first and second users) and saving it for a particular document “Collaborative presentation occurs when the system displays one collaborator's changes to another collaborator, without altering the content that the second collaborator is working on. For example, the second collaborator may see changes that the first collaborator is making to source code in a way that is visually distinguished from the existing content”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the detection of user interaction with documents of Lau, Yost, Elza and Hausler into the detection of changes by plurality of user on a document of De Goes to produce an expected result of detecting changes made to a document as scope for collaboration. The modification would be obvious because one of ordinary skill in the art would be motivated to suggest collaborative tools to users where there is a scope for collaboration and thus increase productivity.

Claim 19 is rejected under 35 U.S.C. 103 as being patentable over Lau, Tessa et al (PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of Yost, David et al (PGPUB Document No. 20120131107), hereafter, referred to as “Yost”, in view of Elza, Dethe et al (PGPUB Document No. 20040230895), hereafter, referred to as “Elza”, in further view of Mortazavi, Masood (PGPUB Document No. 20130198209), hereafter, referred to as “Mortazavi”.

Regarding claim 19 (Previously presented), Lau, Yost and Elza teach all the limitations of claim 18 and Lau further teaches wherein the instructions further comprise: determining information associated with the document (Lau, para 0027 discloses determining information related to a document such as various user interaction with a document (when a document is getting sent, relevance of the document to the suggested tool) “The collaboration integrator 106 detects when a person is sending a message, such as an email, instant message, blog, and/or the like, determines, via the matcher 110, one or more collaborative tools that are potentially relevant to the message, and suggests”), and further determining the recommendation based on the information associated with the document (Lau, para 0027 discloses determining information related to a document such as various user interaction with a document (when a document is getting sent, relevance of the document to the suggested tool)  and recommend collaborative tool accordingly “The collaboration integrator 106 detects when a person is sending a message, such as an email, instant message, blog, and/or the like, determines, via the matcher 110, one or more collaborative tools that are potentially relevant to the message, and suggests, via the suggestion agent 112, these tools to the user”).
Lau, Yost and Elza teach recommending collaboration tools based on user interactions but they don’t explicitly teach the information associated with the document including at least one selected from a group consisting of a list of users who have interacted with the document and relationships between each user included in the list of users who have interacted with the document; 
However in the same field of endeavor of user interaction analysis Mortazavi teaches the information associated with the document including at least one selected from a group consisting of a list of users who have interacted with the document and relationships between each user included in the list of users who have interacted with the document (Mortazavi, paragraph 0057 discloses identifying relationship between users based on their interaction with documents “The relationship identifiers 525 process the interactions and documents to identify relationships between users, entities, and documents. The relationship identifiers 525 store the results of processing in a database, for example, multi-scale topic/relationship database 422 accessible by the combiners.”; para 0047 further discloses relationship within a group that interacts “Singular Value Decomposition to identify the interests and relationships of users over, for example, particular time scales or groups of users.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the detection of interaction with a document of Lau, Yost and Elza into the detection of relationship between users interacting with a document of Mortazavi to produce an expected result of detecting type or group of common users interaction with a particular document. The modification would be obvious because one of ordinary skill in the art would be motivated to identify common users based on their interactions with common entity.

Claim 20, cancelled. 

Response to Arguments 

I.	35 U.S.C §101
Rejection to Claim 11-19 and 22 for being non-statutory subject matter (Signal per se) have been withdrawn in light of claim amendments.
Regarding abstract idea rejection of claim the applicant stated that “Thus, claim 1, as amended, includes the limitations of "detecting an opening of a document by an application on a first computing device using a collaboration detection module of a productivity service, the document being configured to be edited by multiple users using applications on different computing devices" and "detecting the document being edited via the application on the first computing device using the collaboration detection module." The functions of detecting the opening of a document by an application and detecting the editing of the document via the application using a collaboration detection module of a productivity service are non-abstract technical features that amount to more than just mental processes capable of being performed by the mind of a user. Accordingly, it is respectfully submitted that claim 1, as amended, is not directed to an abstract idea without significantly more. Therefore, it is respectfully submitted that the rejection of claims 1, 2, 3, 4, 5, 9 and 21 under 35 U.S.C. § 101 should be withdrawn.”.
Applicant’s above mentioned arguments have been fully considered but not found persuasive for following reasons.
Detecting an opening of a document by an application on a first computing device using a collaboration detection module of a productivity service, the document being configured to be edited by multiple users using applications on different computing devices and further, edited via the application on the first computing device using the collaboration detection module are insignificant extra solution activities of mere data change detection. Additional element “collaboration detection module of a productivity service”, is disclosed as including a generic computer implementing software to perform the claimed functions. Use of a computer or generic computer components to execute the abstract idea in the form of software constitutes use of the computer or its component as a tool. Such a use does not constitute integration of the abstract idea into a practical application, see MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Additional elements document being configured to be edited by multiple users using applications on different computing devices may be characterized as insignificant extra-solution activity of providing a mere option to provide editable documents to users’ device and which is well-understood, routine, and conventional. Accordingly, claim 1 is not patent eligible.    

II.	35 U.S.C §103
Applicant’s arguments filed on 7/5/2022 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAH A DAUD/Examiner, Art Unit 2164   

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164